141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Carlus L. PHILLIPS, Appellant.
No. 97-1725WM.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN and FAGG, Circuit Judges, and BENNETT,* District Judge.
PER CURIAM.


1
Carlus L. Philips pleaded guilty to being a felon in possession of a firearm.  On appeal, Phillips contends the district court improperly rejected his request to withdraw his guilty plea.  We disagree.  Having reviewed the record, we conclude Phillips failed to carry his burden to establish a fair and just reason to withdraw his plea and the district court's ruling was not an abuse of discretion.  The court will not consider Phillips ineffective assistance of counsel claims on direct appeal.  These claims are best presented on motion under 28 U.S.C. § 2255.  We thus affirm.  See 8th Cir.  R. 47B.



*
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa, sitting by designation